CAMPBELL, Chief Judge.
Appellant, Kenneth Webb, appeals his conviction and sentence for uttering a forged document. We find no merit in appellant’s first point and affirm appel*1227lant’s conviction. We do, however, find merit in his other two contentions.
At sentencing, appellant contested some of the convictions contained in the. prior record portion of the guidelines score-sheet. We agree with appellant’s argument that the trial court erred in failing to require the state to corroborate the accuracy of the scoresheet. See Smith v. State, 528 So.2d 100 (Fla. 2d DCA 1988); Delaine v. State, 486 So.2d 39 (Fla. 2d DCA 1986).
We also find merit in appellant’s contention that the trial court erred in sentencing him as a habitual offender without the specific findings of fact that an extended term of imprisonment is necessary to protect the public from further criminal conduct. Eutsey v. State, 383 So.2d 219 (Fla.1980); Scott v. State, 446 So.2d 261 (Fla. 2d DCA 1984).
Accordingly, we affirm appellants conviction but vacate his sentence and remand for resentencing with directions that the trial court may again sentence appellant as a habitual offender provided the required findings of fact are made pursuant to section 775.084(3), Florida Statutes (1987).
SCHOONOVER and FRANK, JJ., concur.